





Exhibit 10.1


 
Stock Purchase Agreement




Dated as of April 13, 2009




By and Among




Global Holdings, Inc.




and




Mitchell Cohen




and




Stuart Davis




and




Alpha 1 Security, Inc.












-1-

--------------------------------------------------------------------------------




 
Table of Contents
 
 
Section 1. Construction and Interpretation
3
1.1. Principles of Construction.
3
   
Section 2.  The Transaction
4
2.1. Purchase Price:
4
2.2. Transfer of Shares and Terms of Payment:
4
2.3. Closing.
4
   
Section 3.  Additional Terms Pertaining to the Transaction
5
3.1. Irrevocable Agreement.
5
   
Section 4.  Confidential Information
5
4.1. Confidential Information Defined.
5
4.2. Confidentiality.
5
4.3. Survival of Confidentiality.
6
   
Section 5.  Representations and Warranties
6
5.1. Representations and Warranties of the Sellers and the Company.
6
5.2. Covenants of the Sellers and the Company.
8
5.3. Representations and Warranties of the Purchaser
9
   
Section 6.  Miscellaneous
10
6.1. Expenses.
10
6.2. Governing Law.
10
6.3. Resignation of Old and Appointment of New Board of Directors.
11
6.4. Disclosure.
11
6.5. Notices.
11
6.6. Parties in Interest.
12
6.7. Entire Agreement.
12
6.8. Amendments.
12
6.9. Severability.
12
6.10. Counterparts.
12
        6.11. Spin Out
13


 





-2-

--------------------------------------------------------------------------------






 
Stock Purchase Agreement
 
                This stock purchase agreement (“Agreement”), dated as of April
13, 2009, is entered into by and among Global Holdings, Inc. (“Global” or the
"Company") and Mitchell Cohen and Stuart Davis, (collectively, the "Sellers"),
and Alpha 1 Security, Inc. (the "Purchaser" and together with the Company and
the Sellers, the "Parties").
 
                 This Stock Purchase Agreement amends and restates and replaces
in its entirety any prior Stock Purchase Agreement originally entered into by
and between the Parties.  This Stock Purchase Agreement shall evidence the
amended terms of this Agreement.  The making and delivery of this Stock Purchase
Agreement is not a novation.


W i t n e s s e t h:


Whereas, the Sellers, are shareholders of Global, a corporation organized and
existing under the laws of the State of Nevada, who own and/or control in the
aggregate 15,140,000 shares of the Company, which represents 83% of the issued
and outstanding common shares of the Company, which total 18,224,000; and


Whereas, the Purchaser desires to acquire such number of shares of the Company.


Now, Therefore, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Sellers of such
common stock of the Company to the Purchaser:


Section 1. Construction and Interpretation


1.1. Principles of Construction.
 
                (a) All references to Articles, Sections, subsections and
Appendixes are to Articles, Sections, subsections and Appendixes in or to this
Agreement unless otherwise specified.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The term “including” is not limiting and means “including without
limitations.”


(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c) The Table of Contents hereto and the Section headings herein are for
convenience only and shall not affect the construction hereof.


(d) This Agreement is the result of negotiations among and has been reviewed by
each Party’s counsel.  Accordingly, this Agreement shall not be construed
against any Party merely because of such Party’s involvement in its preparation.


(e) Wherever in this Agreement the intent so requires, reference to the neuter,
masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.
 
 
-3-

--------------------------------------------------------------------------------


 
 
Section 2.  The Transaction


2.1. Purchase Price:
 
                The Sellers hereby agree to sell to the Purchaser, and the
Purchaser, in reliance on the representations and warranties contained herein,
and subject to the terms and conditions of this Agreement, agrees to purchase
from the Sellers 15,140,000 common shares of the capital stock of Global (the
“Acquired Shares”) for a total  purchase price of $370,000 (the "Purchase
Price"), payable in full to the Sellers according to the terms of this
Agreement, in United States currency as directed by the Sellers at Closing.


2.2. Transfer of Shares and Terms of Payment:


                In consideration for the transfer of the Acquired Shares by the
Sellers to the Purchaser, the Purchaser shall pay the Purchase Price in
accordance with the terms of this Agreement.  Transfer of the shares and payment
thereof shall be in the following manner:


 
i) The Purchaser shall transfer $195,000 (“Initial Payment”) to Anslow & Jaclin,
LLP on Friday, April 17, 2009, then to be released to the Sellers in accordance
with the terms of this Agreement.



ii) Simultaneously with the transfer of the Initial Payment, the Sellers shall
deliver to Anslow & Jaclin LLP, as escrow agent, the certificates for the
Acquired Shares to be held in escrow in accordance with the terms of this
Agreement.  Upon receipt of the Acquired Shares, Anslow & Jaclin, LLP shall
immediately release the Initial Payment to the Sellers and shall hold the
Acquired Shares pending the Closing. Upon release of the Initial Payment to the
Sellers such amount shall be non-refundable.



 
iii) Within 30 calendar days of the date of this Agreement, the Purchaser shall
transfer $175,000 (“Additional Payment”) to Anslow & Jaclin, LLP, as escrow
agent, to be held in escrow in accordance with the terms of this Agreement.



iv) Subject to the terms, conditions and warranties set forth in this Agreement,
on the Closing Date (as such term is defined hereinafter), (a) in consideration
for the Acquired Shares, Anslow & Jaclin will release the Additional Payment to
the Sellers, and (b) Anslow & Jaclin LLP, in consideration for the Purchase
Price, will transfer and deliver to the Purchaser and/or its nominees, the
certificates for the Acquired Shares (collectively, the “Closing”).


v). In the event that the Additional Payment is not received within the thirty
day period, then Purchaser can extend such period for an additional fifteen (15)
days at its sole discretion. In consideration for such extension, the Sellers
shall retain an additional 180,000 shares of the Company so that they will only
be transferring a total of 14,960,000 shares. In the event that the Purchaser
does not make the Additional Payment in a timely manner, chooses not to exercise
this option or exercises the option and fails to make the Additional Payment
within 15 days, then this Definitive Agreement shall be deemed null and void and
Sellers shall retain the Initial Payment.
 
 
-4-

--------------------------------------------------------------------------------



 
2.3. Closing.


Subject to the terms and conditions of this Agreement, the Closing shall take
place at Anslow & Jaclin LLC, 195 Route 9 South, Manalapan, NJ 07726, or any
other location and time agreed upon by the Parties, on the receipt of the
Additional Payment and the earlier of (i) the 30th calendar day following the
date of this Agreement, or (ii) The signing and execution of a merger and/or
share exchange agreement (the "Reverse Merger Agreement") by and between the
Company and the shareholders of Alpha 1 Security, Inc., a company incorporated
and existing under the laws of the State of Florida (the “Closing Date”).


The Parties further agree that if the Reverse Merger Agreement not be entered
into and/or the Reverse Merger transaction not take place within the thirty day
period set forth above (or forty-five day period if the Purchaser exercises its
option to extend), the Parties will have no further obligations under this
Agreement, the Acquired Shares shall be returned to the Sellers and the Initial
Payment shall remain with the Sellers.  Provided, however, should the Reverse
Merger Agreement not be entered into and/or the Share Exchange Agreement
executed due to the Seller’s unwillingness or failure to consummate the Reverse
Merger Agreement or to enter into such Share Exchange Agreement then and in that
event Sellers shall return all monies received from Purchaser to the Purchaser.


Section 3.  Additional Terms Pertaining to the Transaction


3.1. Irrevocable Agreement.


Once executed by the Parties, this Agreement will be irrevocable.  The Sellers
will have the obligation to sell the Acquired Shares to the Purchaser and the
Purchaser will have the obligation to purchase the Shares from the Sellers
strictly in accordance with this Agreement.


Section 4.  Confidential Information


4.1. Confidential Information Defined.


               Any and all information furnished (whether before or after the
date hereof) by or on behalf of any Party to this Agreement, including, without
limitation, by such Party’s financial advisors, attorneys and accountants, or
agents, to another Party to this Agreement, or to such Party’s directors,
officers, employees, affiliates, representatives, including, without limitation,
financial advisors, attorneys and accountants, or agents shall be regarded as
“Confidential Information.” The term Confidential Information shall not,
however, include information which (i) is or becomes publicly available other
than as a result of a disclosure by the Party receiving such Confidential
Information, (ii) is or becomes available to a Party to this Agreement on a
non-confidential basis from a source (other than through another Party to this
Agreement) which is not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation to another Party, (iii) was available to,
known by or within the possession of a Party to this Agreement prior to its
being furnished by (or on behalf of) another Party, or (iv) is independently
developed by or on behalf of a Party to this Agreement not in violation of the
terms of this Agreement.
 
 
-5-

--------------------------------------------------------------------------------



 
4.2. Confidentiality.


               The Parties undertake to keep any and all Confidential
Information provided with regard to this Agreement confidential and will not,
without the other Party’s prior written consent, disclose such Confidential
Information in any manner whatsoever and will not use any Confidential
Information other than in connection with this transaction; provided, however,
that they may reveal the Confidential Information to their respective
representatives (a) who need to know the Confidential Information (and who agree
to use such Confidential Information in accordance with this Agreement) for the
purpose of evaluating the transaction and (b) who are informed by the respective
Party of the confidential nature of the information provided.


4.3. Survival of Confidentiality.


The undertakings and representations made above shall survive the Closing Date
and shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.
 
Section 5.  Representations and Warranties


5.1. Representations and Warranties of the Sellers and the Company.


5.1.1 The Company is a corporation duly organized and validly existing under the
laws of the State of Nevada and has all corporate power necessary to engage in
all transactions in which it has been involved in as well as any general
business transactions in the future that may be desired by its directors.


5.1.2 The Company is in good standing with the Secretary of State of Nevada.


5.1.3 The Company has or will have at Closing no outstanding debt or obligations
whatsoever.  Should the Purchaser discover any obligation of the Company that
was not disclosed prior to the Closing Date, the Sellers undertake to indemnify
the Purchaser for any and all such liabilities, whether outstanding or
contingent at the time of Closing.


The undertakings and representations made above shall survive the Closing Date
and shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.


5.1.4 The Company will have no assets or liabilities at the Closing Date.


5.1.5 The Company, to its actual knowledge, is not subject to any pending or
threatened litigation, claims or lawsuits from any party, and there are no
pending or threatened proceedings against the Company by any federal, state or
local government, or any department, board, agency or other body thereof.


5.1.6 The Company is not a party to any contract, lease or agreement which would
subject it to any performance or business obligations in the future after the
closing of this Agreement.


5.1.7 The Company does not own any real estate or any interests in real estate.


5.1.8 The Company, to its actual knowledge, is not liable for any income, real
or personal property taxes to any governmental or state agencies whatsoever.
 
 
-6-

--------------------------------------------------------------------------------


 
5.1.9 The Company, to its actual knowledge, is not in violation of any provision
of laws or regulations of federal, state or local government authorities and
agencies.


5.1.10 The Sellers, either directly or by representation, are the lawful owners
of record of the Acquired Shares, and the Sellers presently have, and will have
at the Closing Date, the power to transfer and deliver the Acquired Shares to
the Purchaser in accordance with the terms of this Agreement.  The delivery to
the Purchaser of certificates evidencing the transfer of the Acquired Shares
pursuant to the provisions of this Agreement will transfer to the Purchaser good
and marketable title thereto, free and clear of all liens, encumbrances,
restrictions and claims of any kind.


5.1.11 There are no authorized shares of the Company other than the amount
disclosed as being 200,000,000 common shares and5,000,000 preferred shares, and
there are no issued and outstanding shares of the Company other than the amount
disclosed as being 18,224,000 common shares.  Sellers at the Closing Date will
have full and valid title to the Shares consisting of 15,140,000 shares of the
common stock of the Company to be delivered to the Purchaser by the Sellers
hereunder, and there will be no existing impediment or encumbrance to the sale
and transfer of the Acquired Shares to the Purchaser; and on delivery to the
Purchaser of the Acquired Shares being sold hereby, all of such Shares shall be
free and clear of all liens, encumbrances, charges or assessments of any kind;
such Shares will be legally and validly issued and fully paid and non-assessable
shares of the Company’s common stock; and all such common stock has been issued
under duly authorized resolutions of the Board of Directors of the Company.


5.1.12 All issuances of the Company of the shares in their common stock in past
transactions have been legally and validly effected, and all of such shares in
the common stock are fully paid and non-assessable.


5.1.13 There are no outstanding subscriptions, options, warrants, convertible
securities or rights or commitments of any nature in regard to the Company’s
authorized but unissued common stock.


5.1.14 There are no outstanding judgments of UCC financing instruments or UCC
Securities Interests filed against the Company or any of its properties.


5.1.15 The Company will have no subsidiaries subsequent to the date of Closing.


5.1.16 The Company has no employment contracts or agreements with any of its
officers, directors, or with any consultants, employees or other such parties.


5.1.17 The Company has no insurance or employee benefit plans whatsoever.
5.1.18 The Company is not in default under any contract, or any other document.


5.1.19 The Company has no outstanding powers of attorney and no obligations
concerning the performance of the Sellers concerning this Agreement.


5.1.20 The execution and delivery of this Agreement, and the subsequent closing
thereof, will not result in the breach by the Company or the Sellers of any
agreement or other instrument to which they are or have been a party.
 
 
-7-

--------------------------------------------------------------------------------



 
5.1.21 To the Sellers’ actual knowledge, all financial and other information
which the Company and/or the Sellers furnished or will furnish to the Purchaser,
including information with regard to the Company and/or the Sellers (i) is true,
accurate and complete as of its date and in all material respects except to the
extent such information is superseded by information marked as such, (ii) does
not omit any material fact, not misleading and (iii) presents fairly the
financial condition of the organization as of the date and for the period
covered thereby.


5.1.22 The representations and warranties herein by the Sellers shall be true
and correct in all material respects on and as of the Closing Date hereof with
the same force and effect as though said representations and warranties had been
made on and as of the Closing Date.


5.2. Covenants of the Sellers and the Company.


From the date of this Agreement to Closing Date, the Sellers and the Company
covenant the following:


5.2.1. The Sellers will to the best of their ability preserve intact the current
status of the Company as an OTC Bulletin Board quoted company.


5.2.2. The Sellers will furnish Purchaser with whatever corporate records and
documents are available, such as Articles of Incorporation and Bylaws, or any
other corporate document or record requested by the Purchaser.


5.2.3. The Company will not enter into any contract or business transaction,
merger or business combination, or incur any further debts or obligations
without the express written consent of the Purchaser.


5.2.4. The Company will not amend or change its Articles of Incorporation or
Bylaws, or issue any further shares or create any other class of shares in the
Company without the express written consent of the Purchaser.


5.2.5. The Company will not issue any stock options, warrants or other rights or
interests in or to its shares without the express written consent of the
Purchaser.


5.2.6. The Sellers will not encumber or mortgage any right or interest in their
shares of the common stock being sold to the Purchaser hereunder, and also they
will not transfer any rights to such shares of the common stock to any third
party whatsoever.


5.2.7. The Company will not declare any dividend in cash or stock, or any other
benefit.


5.2.8. The Company will not institute any bonus, benefit, profit sharing, stock
option, pension retirement plan or similar arrangement.


5.2.9. The Sellers will obtain and submit to the Purchaser resignations of
current officers and directors.


5.2.10. The Sellers agree to indemnify the Purchaser against and to pay any
loss, damage, expense or claim or other liability incurred or suffered by the
Purchaser by reason of the inaccuracy of any warranty or representation
contained in this Agreement.
 
 
-8-

--------------------------------------------------------------------------------


 
 
                5.3 Representations and Warranties of the Purchaser.


5.3.1 Authorization and Power.  Such Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the shares
being sold to it hereunder.  The execution, delivery and performance of this
Agreement by such Purchaser and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Purchaser or its Board of Directors, stockholders, partners, members, as the
case may be, is required.  This Agreement has been duly authorized, executed and
delivered by such Purchaser and constitutes, or shall constitute when executed
and delivered, a valid and binding obligation of such Purchaser enforceable
against such Purchaser in accordance with the terms thereof.


5.3.2 Information on Purchaser.   Purchaser is, and will be at the time of the
execution of this Agreement, an "accredited investor", as such term is defined
in Regulation D promulgated by the Commission under the 1933 Act, is experienced
in investments and business matters, has made investments of a speculative
nature and has purchased securities of United States publicly-owned companies in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Purchaser to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment.  Such Purchaser has the
authority and is duly and legally qualified to purchase and own shares of the
Company.  Such Purchaser is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.  The information set
forth on the signature page hereto regarding such Purchaser is accurate.


5.3.3 Purchase of Shares of the Company.  On the Closing Date, such Purchaser
will purchase the Acquired Shares pursuant to the terms of this Agreement for
its own account for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof.


5.3.4 Compliance with Securities Act.   Such Purchaser understands and agrees
that the Acquired Shares have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Purchaser contained
herein), and that such Acquired Shares must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or any applicable state
securities laws or is exempt from such registration.  In any event, and subject
to compliance with applicable securities laws, the Purchaser may enter into
lawful hedging transactions in the course of hedging the position they assume
and the Purchaser may also enter into lawful short positions or other derivative
transactions relating to the Acquired Shares, or interests in the Acquired
Shares, and deliver the Acquired Shares, or interests in the Acquired Shares, to
close out their short or other positions or otherwise settle other transactions,
or loan or pledge the Acquired Shares, or interests in the Acquired Shares, to
third parties who in turn may dispose of these Acquired Shares.
 
 
-9-

--------------------------------------------------------------------------------



 
5.3.5 Acquired Shares.  The Acquired Shares shall bear the following or similar
legend:


"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES."


5.3.6 Communication of Offer.  The offer to sell the Acquired Shares was
directly communicated to such Purchaser by the Company.  At no time was such
Purchaser presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


5.3.7 Correctness of Representations.  Such Purchaser represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless such Purchaser otherwise notifies the Company prior to the
Closing Date shall be true and correct as of the Closing Date.


5.3.8 Survival.  The foregoing representations and warranties shall survive the
Closing Date and for a period of 3 years thereafter.
 
Section 6.  Miscellaneous


6.1. Expenses.


Each of the Parties shall bear its/his own expenses in connection with the
transactions contemplated by this Agreement.


6.2. Governing Law.


The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Nevada applicable to
agreements executed and to be wholly performed solely within such state.
 
-10-

--------------------------------------------------------------------------------


 
 
 
6.3. Resignation of Old and Appointment of New Board of Directors.


                The Company and the Sellers shall take such corporate action(s)
required by Global's Articles of Incorporation and/or Bylaws to (a) appoint the
below named persons to their respective positions, to be effective as of the
Closing Date, and (b) obtain and submit to the Purchaser, together with all
required corporate action(s) the resignation of the current board of directors,
and any and all corporate officers as of the Closing Date.


Name
Position
Mark McCloy
President & Director
John McKinnon
CEO & Director
Russell Vanardo
CFO & Director

 
6.4. Disclosure.
 
               The Sellers and the Company agree that they will not make any
public comments, statements, or communications with respect to, or otherwise
disclose the execution of this Agreement or the terms and conditions of the
transactions contemplated by this Agreement without the prior written consent of
the Purchaser, which consent shall not be unreasonably withheld.
 
6.5. Notices.


Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:


If to Sellers, to:


Global Holdings, Inc.
                Attn: Mitchell Cohen, President & CFO
P.O. Box 6053
East Brunswick, NJ 08816


Mitchell Cohen, Individually


Stuart Davis, Individually


With a copy to (which shall not constitute notice):


Anslow & Jaclin LLC
Attn: Gregg E. Jaclin, Esq.
195 Route 9 South
Manalapan, NJ 07726
Telephone:  (732) 409-1212
Facsimile:  (732) 577-1188
Email: gjaclin@anslowlaw.com
 
 
-11-

--------------------------------------------------------------------------------



 
If to the Purchaser, to:


Alpha 1 Security, Inc.
Attn: Mark McCloy, President
3400 Preston Road, Suite C-13
Frisco, TX 75034                                           


With a copy to (which shall not constitute notice):


Kimmel & Kimmel
Attn:  Roger A. Kimmel, Jr.
114 Barrington Town Square, Suite 159
Aurora, OH 44202
Telephone:  (330) 995-0051
Facsimile: (330) 562-1669
Email: kimmellaw@aol.com


Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.
 
6.6. Parties in Interest.


This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.


6.7. Entire Agreement.


               This Agreement and the other documents referred to herein contain
the entire understanding of the Parties hereto with respect to the subject
matter contained herein. This Agreement shall supersede all prior agreements and
understandings between the Parties with respect to the transactions contemplated
herein.


6.8. Amendments.


This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.


6.9. Severability.


In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.
 
 
-12-

--------------------------------------------------------------------------------



 
6.10. Counterparts.


This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier or facsimile transmission, any one of
which shall constitute an original of this Agreement.  When counterparts of
facsimile copies have been executed by all parties, they shall have the same
effect as if the signatures to each counterpart or copy were upon the same
document and copies of such documents shall be deemed valid as originals.  The
Parties agree that all such signatures may be transferred to a single document
upon the request of any Party.


                6.11. Spin out.


                At or prior to the Closing Date, BZ Commercial will be spun out
from Global.




In Witness Whereof, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.


 
Company:
By: ____________________
Name: Mitchell Cohen
Title: President & CFO
   
Seller:
By: ____________________
Name: Mitchell Cohen, Individually
   
Seller:
By: ____________________
Name: Stuart Davis, Individually
   
Purchaser:
 
By: ____________________
Name:  Mark McCloy, President


 
 
 
 
-13-

--------------------------------------------------------------------------------